USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
ALISSA MALLOW, DOC #
DATE FILED: 5/19/2021
Plaintiff,
-against- 21 Civ. 556 (AT)
MONTEFIORE MEDICAL GROUP, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

In order to allow mediation to take place, ECF No. 17 § 10.b, the initial pretrial conference
scheduled for May 25, 2021, is ADJOURNED to June 29, 2021, at 11:40 a.m.

The parties may, but are not required to, re-submit their joint letter and proposed case
management plan by June 22, 2021. ECF No. 4 4 4-5.

SO ORDERED.

Dated: May 19, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge
